COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-10-00517-CR


Elias James Murrell                       §   From the 297th District Court

                                          §   of Tarrant County (1103962D)

v.                                        §   November 15, 2012

                                          §   Opinion by Justice Meier

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By_________________________________
                                         Justice Bill Meier
                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00517-CR


ELIAS JAMES MURRELL                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      A jury convicted Appellant Elias James Murrell of aggravated robbery with

a deadly weapon and assessed his punishment at nineteen years’ confinement.

Murrell’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion.       Counsel avers that in his

professional opinion, the appeal is frivolous. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of


      1
       See Tex. R. App. P. 47.4.

                                         2
the record demonstrating why there are no arguable grounds for relief. See 386
U.S. 738, 87 S. Ct. 1396 (1967). This court informed Murrell that he may file a

pro se brief, and he did so. The State declined to submit a brief in response to

the Anders brief or to Murrell’s brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, Murrell’s brief, and counsel’s brief.

We agree with counsel that this appeal is wholly frivolous and without merit; we

find nothing in the record that might arguably support the appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State,

206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).             Accordingly, we grant

counsel’s motion to withdraw and affirm the trial court’s judgment.



                                                    BILL MEIER
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)


                                          3
DELIVERED: November 15, 2012




                               4